Campbell, C. J.,
delivered the opinion of the court.
The peremptory instruction should not have been given. When “ the evidence is sufficient to warrant a verdict for the plaintiff (or other party) in any view of it which might be legally taken,” a peremptory instruction to find for the other party cannot properly be given. Railroad Co. v. Boehms, 70 Miss., 11. It will not do for the judge to take the case from the jury and decide it himself, simply because he thinks it should be decided that way. It is only where a verdict could not be permitted to stand, if rendered, that the judge may rightly anticipate the result, and peremptorily instruct the jury.
In this case, it is by no means clear that a verdict for the claimant might not be permitted to stand. The fact that the judges, if jurors, might find for the plaintiff, is not decisive of the propriety of disturbing a verdict found without any error of the court in the trial. We not unfrequently refuse to set aside verdicts we would not have given. Such is our system, and it must be upheld in the manner stated!

Reversed, and remanded for a nexo trial.